
	

114 S1966 IS: Hunger Free Summer for Kids Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1966
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Boozman (for himself, Mr. McConnell, Mr. Kirk, Mr. Brown, Mr. Donnelly, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act to require alternative options for
			 program delivery.
	
	
 1.Short titleThis Act may be cited as the Hunger Free Summer for Kids Act of 2015. 2.Alternative options for program deliverySection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended—
 (1)in subsection (a), by adding at the end the following:  (13)Alternative options for program delivery (A)In generalTo reach children that do not have readily available access to meals provided under this section, the Secretary shall establish 2 alternative options for program delivery, including summer food service program meals delivered through—
 (i)an electronic benefit card (referred to this paragraph as an EBT card) in accordance with subparagraph (C); and (ii)off-site consumption in accordance with subparagraph (D).
 (B)PurposeThe Secretary shall design and implement the alternative options described in subparagraph (A) so as—
 (i)to increase program effectiveness and efficiency; (ii)to improve child nutrition; and
 (iii)to reduce food insecurity among children. (C)Electronic benefit transfer card (i)In generalAs an alternative to the meals provided by eligible service institutions and private nonprofit organizations at congregate feeding sites, the Secretary shall establish an option for States, beginning in summer 2018, to issue EBT cards to children eligible to participate in the program.
							(ii)Amount
 (I)In generalSubject to subclause (III), the value of an EBT card under this subparagraph shall be $30, less administrative expenses, for each child.
 (II)Annual limitationNo child may receive more than $100 under this subparagraph in any 12-month period. (III)AdjustmentEach January 1, the Secretary shall adjust the value described in subclause (I) by the same percentage as the adjustment made under subsection (b)(1)(B).
 (iii)Timing of issuanceEBT cards under this subparagraph may be used only when school is out of session for the summer period, as defined by the Secretary.
							(iv)Use of benefits
 (I)In generalAn EBT card issued under this subparagraph may be used only for the purchase of food from retail stores approved for participation in the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).
 (II)Benefit redemptionA retail store shall redeem EBT card benefits under this subparagraph in the same manner as benefit redemption under the special supplemental nutrition program described in subclause (I).
 (v)AdministrationIn administering the alternative option described in clause (i), the Secretary shall ensure that— (I)EBT cards are issued only to children residing—
 (aa)in a rural area, as defined by the Secretary; or (bb)outside an area in which poor economic conditions exist;
 (II)EBT cards are not issued in an area in which congregate feeding sites are operating until the date on which the Secretary promulgates a regulation to prevent duplication in benefits received;
 (III)not more than 2.5 percent of the amount of benefits described in clause (ii)(I) is used for administrative expenses;
 (IV)EBT cards are issued to children only through an application process developed by the Secretary; and
 (V)EBT cards are issued only to children who have been determined to be eligible for free or reduced price school meals under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
								(D)Off-site consumption
 (i)In generalThe Secretary shall establish an option for service institutions, beginning in summer 2018, to provide summer food service program meals for children eligible to participate in the program to consume off-site.
 (ii)AvailabilityThe option described in clause (i) shall be available to children only when at least 1 of the following conditions is present:
 (I)The child lives in a rural area, as defined by the Secretary. (II)The child lives outside an area in which poor economic conditions exist.
 (III)The program is available to the child at a congregate feeding site but— (aa)the site is closed due to extreme weather conditions;
 (bb)violence or other public safety concerns in the area prevent the child from traveling safely to the site;
 (cc)the site is only open 4 or fewer days a week; or (dd)the site only provides 1 meal per day.
 (iii)AdministrationIn administering the alternative option described in clause (i), the Secretary shall ensure that— (I)when providing meals under the condition described in clause (ii)(III)(cc), the number of meals served to each child in a single meal service is limited to 2 meals; and
 (II)any meal served meets the same standards for safety and quality as a meal served at a congregate feeding site.
 (E)ScopeIn implementing the alternative options described in subparagraph (A), the Secretary shall— (i)permit States to operate either alternative option but prohibit States from operating both alternative delivery options simultaneously in the same area; and
 (ii)permit States to implement either alternative option in some or all eligible areas in a State. (F)Program integrityNot later than October 1, 2017, the Secretary shall promulgate regulations, with an opportunity for notice and comment, to ensure the integrity of the 2 alternative options for program delivery described in this paragraph.; and
 (2)in subsection (n)— (A)by striking and (6) and inserting (6); and
 (B)by striking the period at the end and inserting ; and (7) the plans of the State for using 1 or both of the alternative options for program delivery described in subsection (a)(13)..
				
